DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
All claims in the present application have effective filing dates on or after March 16, 2013. Therefore, the present application is being examined under the AIA  first to file provisions. 

Acknowledgements
This application is in response to amendments filed 21 March 2021 is acknowledged. Claims 1-20 were pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Andrew Cohn (USPTO Registration No. 69739) on 16 June, 2022.
The claims are amended as follows:
Please replace all previous claims with the attached amended claims.

Allowable Subject Matter
Claims 1-4, 6-17, and 19-22 (renumbered claims 1-20) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest art of record, the combination of Black, Truitt, and Anderson, discloses as previously discussed in the action mailed 20 December 2021. However, the combination of Black, Truitt, and Anderson does not teach at least "generating, for a checkout interface associated with the potential transaction, a proxy service selection option for the particular proxy service for processing the potential transaction with the merchant, wherein the proxy service selection option comprises an interface button for an executable operation to select the particular proxy service for processing the potential transaction with the merchant via the checkout interface; adding the interface button indicating the particular proxy service to the checkout interface with the potential transaction; and initiating the proxy transaction in a proxy transaction session of the particular proxy service based on a selection of the interface button, the proxy transaction session using the transaction details of an original session originated by the user, and the proxy transaction is configured to use a payment instrument of the user configured for the original session.” Moreover, the missing claimed elements from the combination of Black, Truitt, and Anderson are not found in a reasonable number of references. 
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the invention disclosed by Black because black is not concerned with provided multiple different transaction options but rather is solely concerned with processing a proxy transaction.
The abovementioned claim limitations are present in independent claims 1, 11, and 16. Thus all claims depending on these claims are allowed under the same rationale.
NPL search was performed and relevant prior art was found.
Regarding patent eligibility, the claims do not recite a judicial exception and thus are eligible under 35 USC 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685